Citation Nr: 1712477	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-45 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2002 to December 2007.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  As set forth above, the Veteran's claim is now in the jurisdiction of the RO in Baltimore, Maryland.  

In the January 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for patellofemoral pain of the left and right knee, due to the lack of a diagnosed condition.  This case was most recently before the Board in May 2016 when it was remanded for additional development. 

The Board observes that in response to a December 2016 Supplemental Statement of the Case for the issue on appeal, the Veteran submitted additional evidence that is being considered as a part of the appeal.  For the reasons discussed below, another remand of this matter is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  He contends that he developed a bilateral knee disability in service, as evidenced by the fact that he developed knee pain while on active duty.  The RO has denied his claim on the basis of the lack of objective evidence of a current bilateral knee disability.

In support of his claim, the Veteran has submitted a January 2017 disability benefits questionnaire (DBQ) and letter from a private physician.  

According to the January 2017 physician letter, the Veteran's bilateral knee pain began during a 2005 active duty deployment, where he was involved in strenuous physical activity.  The physician opined that the Veteran developed musculoskeletal problems, including bilateral knee pain, as a result of repetitive motions.  The physician noted that the Veteran had a history of a diagnosis of bilateral patellofemoral syndrome in 2011 and she confirmed that the Veteran still had that disability.  The physician also indicated in the DBQ that diagnoses of bilateral meniscal tears, bilateral knee joint arthritis, and bilateral knee instability due to lateral collateral ligament pathology were warranted, although the diagnoses may be adjusted pending an MRI of the Veteran's knees.  The Veteran also submitted a referral for physical therapy from another physician, based on a diagnosis of patellofemoral pain syndrome.

In its May 2016 remand instructions, the Board requested the RO to schedule the Veteran for a VA medical examination for the purpose of obtaining a clarifying opinion regarding the nature and etiology of the Veteran's bilateral knee disability.  The Board requested that the examiner provide an opinion, with supporting rationale, as to whether it is as least as likely as not that the Veteran's left and right knee disorders are causally or etiologically due to service.  

Pursuant to the Board's directives, the Veteran underwent a VA medical examination in November 2016 by a nurse practitioner.  The nurse practitioner reported that the Veteran experienced pain and stiffness that is aggravated by stairs, running, jumping, carrying loads, and sitting for long periods of time.  The nurse practitioner concluded that the Veteran's complaints of knee pain were only subjective, and that no diagnosis was warranted, to include arthritis or meniscal pathology.  The nurse practitioner provided no rationale for this conclusion, no imaging studies were performed, and the examiner did not comment on the evidence of record showing a previous diagnosis of patellofemoral pain syndrome.  

For the reasons discussed above, the opinion provided by the examiner is inadequate.  Under these circumstances, another examination is necessary. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268   (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary information and authorization from the Veteran, undertake reasonable efforts to obtain any outstanding treatment records pertaining to the Veteran's knees, to include the results of the pending MRI referenced in the January 2017 letter from the Veteran's private physician.

2.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of any current right or left knee disability.  Access to the Veteran's VA claims file must be made available to the examiner for review in connection with the examination. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all current knee disorders identified on examination, to include specifically indicating whether the Veteran currently has:  (a) patellofemoral pain syndrome of either knee; (b) meniscal pathology of either knee; (c) instability or other ligament pathology of either knee; and (d) arthritis of either knee.   

For each diagnosis identified, examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such bilateral knee disability identified on examination began during service, was manifest within the first post-service year, or is otherwise causally related to the Veteran's active service or any incident therein. 

In providing the rationale, the examiner is requested to reference the pertinent evidence of record, particularly (a) service treatment records noting complaints of knee pain in May 2006 and December 2007; (b) 2011 private treatment record diagnosing patellofemoral pain syndrome; (c) December 2016 DBQ completed by the private physician and received by VA on January 5, 2017; and (d) the January 2017 letter from the Veteran's private physician.

3.  The AOJ should then readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the Veteran and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




